225 F. Supp. 883 (1963)
Barbara Anne NISTENDIRK, Plaintiff,
v.
Andrew Lee McGEE, Sr., Defendant.
No. 852.
United States District Court W. D. Missouri, Central Division.
November 8, 1963.
Scott O. Wright, Columbia, Mo., for plaintiff.
F. Russell Millin, U. S. Dist. Atty., Kansas City, Mo., for defendant.
GIBSON, Chief Judge.
This is an action brought under the Federal Tort Claims Act for injuries sustained by plaintiff when she was struck by defendant, McGee's, vehicle which was being operated within the scope of his employment as a rural mail carrier for the United States. The United States has now made a motion to implead the MFA Insurance Company as a person who is or may be liable to the United States, pursuant to Rule 14, Fed. R.Civ.P. Suggestions have been filed in support of said motion but no suggestions have been received in opposition and the time within which to file suggestions in opposition has under our rules expired.
*884 The Court is of the opinion that this case is governed by the case of Irvin v. United States, 148 F. Supp. 25 (D.C.S.D.1957), which held that under a similar policy of insurance the United States was an insured under the policy under the provision which states that an insured includes "* * * any person or organization legally responsible for the use * * *" of the automobile. The Court therefore concludes that the joinder of MFA is proper.
It is so ordered.